              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

LUCILLE ANDERSON, et al.,                   )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )    Civil Action File
                                            )    No. 1:20-cv-03263-MLB
BRAD RAFFENSPERGER, in his official )
capacity as the Georgia Secretary of State )
and the Chair of the Georgia State Election )
Board, et al.,                              )
                                            )
      Defendants.                           )

    RESPONSE OF HENRY COUNTY DEFENDANTS TO PLAINTIFFS’
            SUPPLEMENTAL MEMORANDUM OF LAW

      Pursuant to the Court’s invitation, the Henry County Defendants file their

response to Plaintiffs’ Supplemental Memorandum of Law in support of their

Motion for Preliminary Injunction (Doc. 148)1.

              ARGUMENT AND CITATION OF AUTHORITY

      Plaintiffs’ supplemental memorandum of law relying on Dr. Yang’s latest

speculative report does not advance the ball for the granting of a preliminary




1
 The Henry County Defendants are Donna Crumbley, Donna Morris-McBride,
Andy Callaway, Arch Brown, and Mildred Schmelz, in their official capacities as
Members of the Henry County Board of Elections and Registration.
                                        1
injunction against the Henry County Defendants and this Court should deny any

preliminary injunctive relief as to the Henry County Defendants.

      I.     Adoption of Arguments and Citation of Authority Presented by the
             Gwinnett County Defendants and Applicable to the Henry County
             Defendants.

      The Henry County Defendants also adopt and incorporate by reference herein

the arguments and citation of authority contained in the Gwinnett Defendants’

Response to Plaintiffs’ Supplemental Memorandum in Support of Their Motion for

Preliminary Injunction (Doc. 151) to the extent they apply to all County Defendants

including the Henry County Defendants, including the arguments as to lack of

standing, Plaintiffs’ misapplication of the Anderson/Burdick standard, lack of a

legitimate basis for intervening in the November election, and the Eleventh

Amendment immunity defense applicable to the County Defendants to the extent

Plaintiffs are now raising any purported failure in following O.C.G.A. § 21-2-367(b).

      II.    Plaintiffs’ Rank Speculation as to Wait Times of More Than 30
             Minutes During Peak Voting Hours in Seven Out of 37 Henry
             County Precincts Does Not Justify Any Federal Intervention
             Substituting Plaintiffs’ or Dr. Yang’s Judgment for That of Henry
             County’s Elections Supervisor.

      In a last minute effort to provide something for the Court to hang its hat on to

demonstrate any evidence that the Henry County Defendants are failing to do

anything in terms of equipment allocation to address wait times for in-person voting

on Election Day at the polling places for the in-progress November election,


                                          2
Plaintiffs have had Dr. Yang completely overhaul his initial analysis to create an

impression of predicted problematic wait times exceeding 30 minutes during peak

voting times at seven (7) of Henry County’s thirty-seven (37) polling places. In

response to the planned equipment allocation submission pertaining to the

November election by the Henry County Defendants and other County Defendants,

Dr. Yang’s new analysis now relies principally on simulation models and the metric

of “maximum average wait time” rather than “average wait time” under a queueing

model. However, most importantly, Dr. Yang departs from his initial assumption

on August 31, 2020 that the in-person voter turnout in Henry County on Election

Day will be 19% (See Doc. 93-62, at p. 422) by instead assuming based on a July

2020 research panel poll absent from the record that 40% of registered voters in each

precinct will vote in-person on Election Day. (Doc. 149-1, at p. 9).

      That swift change in Dr. Yang’s analysis as to the projected percentage of in-

person voters on Election Day within the span of little more than one month is no

accident and illustrates the speculation that is the foundation of his analysis. In the

face of the Henry County Defendants’ and other County Defendants’ compelling

evidence of equipment allocations and significant preparations for the November

election designed to improve the in-person voting experience come Election Day


2
 Pinpoint page number citations refer to the CM/ECF header page numbers in blue
applicable to the cited to document in the record.

                                          3
(See Docs. 126-128, 130-134, 137, 139-147), Plaintiffs are well-aware that their

evidentiary burden of demonstrating any possible imminent injury to support the

granting of preliminary injunctive relief would fail miserably by sticking to Dr.

Yang’s initial assumptions, modeling and metrics.          In other words, without

drastically departing from his initial assumption of a 19% in-person voter turnout on

Election Day (by relying on a research panel poll from July 2020 that he ignored in

tendering his initial analysis), Dr. Yang’s analysis would not help Plaintiffs in the

least.

         For example, Dr. Yang’s initial analysis circa August 31, 2020 recommended

the following BMD allocation at the seven (7) Henry County polling places that are

now “flagged” in his just-filed updated analysis (See Doc. 93-62, at p. 45 [Table

16]):

               Wesley Lakes:      7
               Locust Grove       8
               Sandy Ridge:       6
               Kelleytown:        5
               Cotton Indian:     6
               Ellenwood:         5
               Lowes:             12

         The record reflects the planned BMD allocation at those Henry County polling

places for November 2020 being greater than the original BMD allocation

recommendation of Dr. Yang, as follows (See Doc. 133-1):

                Wesley Lakes:     10
                Locust Grove      12
                                           4
              Sandy Ridge:       8
              Kelleytown:        8
              Cotton Indian:     10
              Ellenwood:         8
              Lowes:             203

      Dr. Yang specifically states in his initial analysis that if Henry County’s

adjustment to the equipment allocation including BMD allotment he recommends in

November 2020 for those polling places is implemented, “the estimated average wait

time would be no more than three minutes long at any polling place, and no voter

would have to wait for more than 30 minutes.” (Doc. 93-62, at p. 44). The record

reflects Henry County’s planned implementation consistent with (and actually,

above and beyond) Dr. Yang’s recommended BMD re-allocation, which is fatal to

Plaintiffs’ attempt to demonstrate any imminent injury.

      Plaintiffs’ machinations in proffering Dr. Yang’s suddenly revamped analysis

that more than doubles the projected in-person voter turnout based wholly on

speculation to suit Plaintiffs’ narrative in response to the County Defendants’

equipment allocation submissions is a perfect illustration of the phrase that that there

are lies, damn lies, and statistics. Plaintiffs’ attempt to move the goal posts through



3
  As reflected by the Henry County Defendants’ planned equipment allocation
submission for November 2020, the BMD allocation in the County’s other 30 polling
places is also greater than Dr. Yang’s August 31, 2020 recommended allocation.
(Compare Doc. 93-62, at pp. 45-46 [Table 16] to Doc. 133-1). Moreover, the poll
pad allocation that was two for each polling place in June 2020 has also been
adjusted so the range of poll pads in each polling place ranges from two to five. (Id).
                                           5
Dr. Yang’s eleventh-hour adjustment to his analysis that departs from his initial

assumptions that do not advance Plaintiffs’ argument should be seen for what it is—

a leaky lifeboat. Based on the record evidence and all of the previous arguments and

citations of authority before the Court presented by the County Defendants and State

Defendants, Plaintiffs’ Motion for Preliminary Injunction should be denied.

      Respectfully submitted this 6th day of October, 2020.

                                             JARRARD & DAVIS, LLP

                                             /s/ Kenneth P. Robin
                                             Kenneth P. Robin
                                             Georgia Bar No. 609798
                                             krobin@jarrard-davis.com
                                             Patrick D. Jaugstetter
                                             Georgia Bar No. 389680
                                             patrickj@jarrard-davis.com

222 Webb Street
Cumming, Georgia 30040
678-455-7150 (telephone)
678-455-7149 (facsimile)
                                             Counsel for Henry County Defendants




                                         6
               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

LUCILLE ANDERSON, et al.,                   )
                                            )
      Plaintiffs,                           )
                                            )
v.                                          )       Civil Action File
                                            )       No. 1:20-cv-03263-MLB
BRAD RAFFENSPERGER, in his official )
capacity as the Georgia Secretary of State )
and the Chair of the Georgia State Election )
Board, et al.,                              )
                                            )
      Defendants.                           )

                         CERTIFICATE OF SERVICE

      I hereby certify that I have this date electronically filed the foregoing

Response of Henry County Defendants to Plaintiffs’ Supplemental

Memorandum of Law in the above-styled civil action with the Clerk of Court by

using the Court’s CM/ECF system, which will automatically send notice of same to

the attorneys of record for Plaintiffs and any of the Defendants registered to use the

Court’s CM/ECF system.

      I further certify that the above and foregoing document meets the

requirements set forth in L.R. 5.1C (N.D.Ga.) and has been prepared using Times

New Roman 14-point font.

      This 6th day of October, 2020.
                                          7
                               JARRARD & DAVIS, LLP

                               /s/ Kenneth P. Robin
                               Kenneth P. Robin
                               Georgia Bar No. 609798
                               krobin@jarrard-davis.com
222 Webb Street
Cumming, Georgia 30040
678-455-7150 (telephone)
678-455-7149 (facsimile)
                               Attorneys for Henry County
                               Defendants




                           8
